 In theMatter of E.H. SARGENTAND COMPANY,EMPLOYERandWARE-HOUSE & DISTRIBUTIONWORKERS UNION, LOCAL 208, ILWU-CIO,PETITIONERCase No. 13-R-39. O.Decided January 21, 19417Messrs. Lynn W. Bemanand F. W.Teegarden,of Chicago, Ill., forthe Employer.Meyer, MeyerctRothstein, by Mr. David B. Rothstein,of Chicago,Ill., for the Petitioner.Mr. Edmund J. Flynn,ofcounsel tothe Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Chicago,Illinois, on November 18, 1946, before Robert C. Drake, hearing officer.The hearing officer's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERE. H. Sargent and Company is an Illinois corporation having itsprincipalofficesand place of business in Chicago, Illinois.At its plantin Chicago, Illinois, which is solely involved in this proceeding, theEmployer is engaged in the manufacture and distribution of laboratorysupplies and chemicals.During the last 6 months the Employer's pur-chases for its Chicago plant exceeded $500,000 in value, of which morethan 70 percent was shipped from points outside the State of Illinois.During the sane period the Employer's sales of manufactured productsat its Chicago plant exceeded $1,000,000 in value, of which more than70 percent was shipped to points outside the State of Illinois.The Employer admits and we find that it is engagedin commercewithin the meaning of the National Labor Relations Act.72 N. L.R. B., No. 42.220 E.H. SARGENT AND COMPANY221II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusive-bargaining representative of the office and clerical employees of theEmployer until the Petitioner has been certified by the Board in anappropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks a unit consisting of all office and clericalworkers of the Employer's Chicago plant, including stenographersand secretaries, regular part-time employees, part-time student em-ployees, and Menzel, but excluding Lowman, Crump, traveling sales-men in Kansas City, Missouri, and Cleveland, Ohio, and supervisoryemployees.Although the Employer agrees that an office and clericalunit is appropriate, contrary to the Petitioner's position it requests theexclusion of part-time student employees and the inclusion of Low-man and Crump. In addition, the Employer desires to include theswitchboard operator, concerning whom the Petitioner does not takea clear stand.Part-time Student Employees:The Employer urges the exclusionof these employees mainly because the school which they attend,presently located near the plant, plans to move to a new site, about6 miles distant; the Employer asserts that some of the students mayleave their jobs rather than travel.But such speculation. is insufficientreason to warrant the exclusion of these employees?The Employeralso points to the part-tune nature of the students' employment as abasis for their exclusion.The record shows, however, that the stu-dents work regular daily hours, averaging 15 to 20 hours weekly; andthat they do the same type of work under identical working conditionsand receive the same rate of pay as regular employees. In view ofthese facts, we shall include the part-time student employees in theunit hereinafter found appropriate.21 SeeMatter of Underuiood Machinery Company,59 N L R B 42.2Matter of Vulcan Mold and Iron Company,62 N L R B 1219 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDLowman and Crump:Both parties agree that traveling salesmencluded.Traveling salesmen ". . . only call upon customers to findout how satisfactory or unsatisfactory [the Employer's] service hasbeen .. ." s The Petitioner would exclude Lowman and Crump,who, though traveling occasionally, spend more than half their timein the Chicago plant.They work out of the Chicago plant and theirduties at the plant do not differ from those of others who are includedin the unit by agreement of the parties.It is clear that they receiveno commission for their work outside the plant.We shall includeLowman and Crump in the unit hereinafter found appropriate.Switchboard Operator:This employee operates the switchboard anddoes other office work.Her interests are closely allied with those ofother office and clerical workers.We shall, therefore, include her inthe unit hereinafter found appropriate.5We find that all office and clerical workers of the Employer's Chicagoplant, including stenographers and secretaries, regular part-time em-ployees, part-time student employees, Menzel, Lowman, Crump, andthe switchboard operator, but excluding traveling salesmen in KansasCity,Missouri, and Cleveland, Ohio, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with E. H. Sargent and Company,Chicago, Illinois, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Thirteenth Region, acting in this matter as agent for the Na-tional Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelysThe Employer is engaged 85 to 90 percent in it mail older business ; only occasionallydo salesmen solicit and scenic orders from customers4It is true that Lowman and Crump spend it great deal of their time expediting orderswhich they have secured or investigatedBut the nature of their work is the same as thatof other expediters.-5Hatter of Gould f Eberhardt company,66 N L H B 1326 E.H. SARGENTAND COMPANY223preceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vocationor temporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determinewhether or not they desire to be represented byWarehouse & Distribution Workers Union, Local 208, ILWW'U-CIO,for the purposesof collectivebargaining.7 312 42-4 7 -v of 72--it;